UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1997



L. RUTHER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:07-cv-00475-JRS)


Submitted:   December 13, 2007         Decided:     December 18, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           L. Ruther appeals the district court’s order dismissing

his civil action without prejudice.    We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.     Ruther v. United States,

3:07-cv-00475-JRS (E.D. Va. filed Sept. 14, 2007; entered Sept. 17,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -